Stephens, J.
1. This court has no jurisdiction to consider a hill of exceptions where it does not assign error upon a final judgment, or where no final disposition • of the case would have been made if the court had rendered such a judgment as the plaintiff in error contends should have been rendered. Civil Code (1910), § 6138.
2. A demurrer upon the ground that the petition seeks to recover an amount in damages in excess of what the plaintiff is legally entitled to recover under the facts alleged, which demurrer admits that the petition sets out a cause of action against the defendant, entitling the plaintiff to recover less than the amount prayed for, would not, if sustained, operate to effect a final disposition of the case. This court, therefore, has no jurisdiction to entertain a bill of exceptions excepting . to a judgment overruling such a demurrer.
3. In a suit wherein the plaintiff prays damages for wrongfully withholding as tenant certain premises from the plaintiff, a demurrer to the petition which prays that “ it be adjudged by the court that the petition sets forth no cause of action against this defendant, except to the extent of double rent of the premises for the time during which the defendant held over,” would not, if sustained, operate to effect a final disposition of the case.
4. Direction is given that the official copy of the bill of exceptions of file in the office of the clerk of the trial court shall operate as exceptions pendente lite.

Writ of error dismissed.


Jenkins, P. J., and Bell, J., concur.